    Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 1 of 14 PAGEID #: 2199




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

    VERITAS INDEPENDENT
    PARTNERS LLC, et al.,1

               Plaintiffs,                         Case No. 1:18-cv-769
                                                   JUDGE DOUGLAS R. COLE
         v.

    THE OHIO NATIONAL LIFE
    INSURANCE COMPANY, et al.,

               Defendants.
                                 OPINION AND ORDER

        This cause comes before the Court on the Motion for Judgment on the

Pleadings (Doc. 69) submitted by just one of the Ohio National Defendants2—Ohio

National Financial Services, Inc. (“Ohio Financial”). For the reasons below, the Court

DENIES Ohio Financial’s Motion.

                                      BACKGROUND

        Ohio National is an insurance company that issues various insurance-related

products. Among those products are individual variable annuities, including the kind

at issue here—Guaranteed Minimum Income Benefits (“GMIB”) Contracts. As the




1 The Plaintiffs in this action, so far, are Veritas Independent Partners LLC and Avantax
Investment Securities, Inc. (collectively, “Veritas”). The Court says they are the Plaintiffs “so
far,” because they allege they also are bringing this lawsuit on behalf of similarly situated
broker-dealers, though they have not yet sought class certification.
2 The Court refers to the Defendants collectively in this Opinion as “Ohio National.” The
Defendants are The Ohio National Life Insurance Company, Ohio National Life Assurance
Corporation, Ohio National Equities, Inc., and Ohio National Financial Services, Inc. While
there are four Defendants, the Motion (Doc. 69) at issue in this Opinion & Order was filed by
just one of these Defendants: Ohio National Financial Services, Inc. (“Ohio Financial”).
                                               1
 Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 2 of 14 PAGEID #: 2200




name suggests, these annuities provide a guaranteed income to the purchaser

regardless of the performance of the underlying investment. That may be a good deal

for the purchaser, but at some point, Ohio National allegedly concluded that these

annuities weren’t so good (i.e., profitable) for Ohio National. So, according to Veritas,

Ohio National devised a scheme to exit as many of these annuities as it could.

      The scheme allegedly went as follows: Ohio National terminated its selling

agreements with broker-dealers—like Veritas—who were responsible for selling the

annuities to individual investors. Ohio National then claimed that this termination

meant it no longer needed to pay trail commissions on those annuities to the broker-

dealers, and Ohio National told the broker dealers as much in letters it sent them.

(Trail commissions are commissions that Ohio National would pay on a periodic basis

to the broker-dealer of record based on the value of the annuity while the annuity

was in effect. These commissions would compensate the broker-dealers for the

ongoing costs associated with servicing the annuities.) According to Veritas, Ohio

National’s decision to terminate the selling agreements and to cease paying trail

commissions was meant to pressure broker-dealers to encourage their clients to

relinquish their GMIB Contracts, thereby alleviating the ongoing losses these GMIB

Contracts allegedly were causing Ohio National.

      None of this sat well with Veritas. It responded by filing this class-action

lawsuit on behalf of itself and similarly situated broker-dealers. In so doing, Veritas

became one of the many broker-dealers who have enmeshed Ohio National in federal

litigation across the country over its decision to stop paying trail commissions on



                                           2
    Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 3 of 14 PAGEID #: 2201



certain annuities. See, e.g., Ohio Nat’l Life Ins. Co. v. Cetera Advisor Networks, LLC,

No. 1:19-cv-47, 2021 WL 2819838 (S.D. Ohio July 7, 2021); Next Fin. Grp. v. Ohio

Nat’l Life Ins. Co., No. 4:18-cv-4652, 2019 WL 4739508 (S.D. Tex. Aug. 30, 2019);

Commonwealth Equity Servs., LLC v. Ohio Nat’l Life Ins. Co., No. 18-cv-12314-DJC,

2019 WL 1470131 (D. Mass. Apr. 3, 2019).

         As in some of those other cases, Ohio National in this case has already

attempted to persuade the Court that the contract unambiguously relieves Ohio

National of any obligation to continue paying trail commissions when the selling

agreement is no longer in force. And, as the courts in those other cases held, this

Court decided (while the case was assigned to a different judge) that the selling

agreement here does not unambiguously support Ohio National’s position. The Court

therefore denied Ohio National’s Motion for Summary Judgment. (See Docs. 13 and

31).

         The issue now before the Court is different. One (and only one) of the

Defendants—Ohio Financial—moves for (partial) judgment on the pleadings with

respect to Count III of Veritas’s First Amended Class Action Complaint. That Count

asserts a tortious-interference-with-contract claim under Ohio law against Ohio

Financial. Veritas alleges that Ohio Financial “induced or otherwise purposely caused

the other Ohio National Defendants to breach their obligations under the Selling

Agreement to Plaintiff and the Class.” (Am. Compl., Doc. 37, #4663).




3   Refers to PageID#
                                          3
 Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 4 of 14 PAGEID #: 2202




      Ohio Financial is the parent company of the other Ohio National Defendant

companies. The latter are thus Ohio Financial’s subsidiaries. That is important

because, according to Ohio Financial, binding Sixth Circuit precedent (interpreting

Ohio law) prohibits a claim of tortious interference based on a parent’s alleged

interference with a subsidiary’s contract. See Canderm Pharm., Ltd. v. Elder Pharm.,

Inc., 862 F.2d 597 (6th Cir. 1988).

      Veritas, for its part, points to an Ohio Court of Appeals decision, Paramount

Farms International, L.L.C. v. Ventilex, B.V., 61 N.E.3d 702 (Ohio Ct. App. 2016).

According to Veritas, the Paramount Farms decision means that Canderm no longer

binds this Court because “Ohio law has measurably changed” in the 30-plus years

since the Sixth Circuit decided Canderm. (Resp. in Opp., Doc. 71, #2186).

      Sorting out this disagreement is the task before the Court.

                                LEGAL STANDARD

      When a defendant moves for judgment on the pleadings (as Ohio Financial

does here), the court must construe the complaint in the light most favorable to the

plaintiff and accept the well-pleaded factual allegations as true. League of United

Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007). The court’s task is

thus much like reviewing a defendant’s motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6).




                                          4
 Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 5 of 14 PAGEID #: 2203




                                LAW AND ANALYSIS

      At the center of this dispute is the Sixth Circuit’s decision in Canderm and

whether later Ohio case law has displaced it as the law that controls here. Before

delving into that issue, however, the Court offers a word of caution.

      Both sides treat the relevant portion of Canderm as holding instead of dictum.

That may be a mistake. In that part of the decision, the Sixth Circuit was analyzing

a district court’s ruling that a tortious inference claim failed because it was based on

a parent company’s alleged interference with its subsidiary’s contract, and the parent

company (by virtue of being the parent company) was privileged to so interfere.

      The Sixth Circuit noted its likely agreement with that conclusion, stating, “[i]t

would appear, then, that the trial court was correct in its conclusion that SPI, the

parent company of Elder, was, in effect, the same entity as Elder, and, so, was

privileged to become involved in the relations between Canderm [the plaintiff] and

Elder.” Canderm, 862 F.2d at 601 (emphasis added). But the Sixth Circuit did not

ultimately affirm the district court on that ground. It held, more narrowly, that “even

if SPI was not privileged to become involved in the relations between Canderm and

Elder … there simply [was] no cause of action in Ohio to sanction the actions Canderm

alleges were performed by SPI.” Id. at 601–02 (emphasis added). That was so because,

according to the Sixth Circuit, “when only a breach of contract is alleged … ‘the action

sounds in contract, not tort in Ohio.’” Id. (It is worth noting that, here, Ohio Financial

does not move for judgment on the pleadings based on this narrower ground. Perhaps

that is because, unlike the plaintiff in Canderm, Veritas does not bring a breach-of-

contract claim against the parent company.)
                                            5
 Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 6 of 14 PAGEID #: 2204




      In any event, this distinction between holding and dictum ultimately makes no

difference to the Court’s analysis. Plenty of district courts have read Canderm as

standing for the proposition that a parent company has essentially an absolute

privilege to interfere with its subsidiary’s contracts. See, e.g., Neely v. Crown Sols.

Co., LLC, No. 3:13-cv-00109, 2013 WL 6056205, at *16 (S.D. Ohio Nov. 15, 2013); Kirk

v. Shaw Env’tl., Inc., No. 1:09-cv-1405, 2010 WL 1387887, at *7 (N.D. Ohio Mar. 31,

2010); Nephrology & Hypertension Specialists, LLC v. Fresenius Med. Care Holdings,

Inc., No. 2:09-cv-781, 2010 WL 3069758, at *7 (S.D. Ohio Aug. 5, 2010).

      And even if the parties had acknowledged that the relevant part of Canderm

was dictum, the Court ordinarily still would be inclined to follow it. Cf. Westport Ins.

Corp. v. Coffman, No. C2-05-1152, 2009 WL 243096, at *7 (S.D. Ohio Jan. 29, 2009)

(noting that, although the Sixth Circuit’s statement in an opinion was dictum, such

dictum was nonetheless “persuasive and instructive” because it was “the only Sixth

Circuit law on … point”). Perhaps most importantly, the parties do not make any

arguments based on this distinction, so they have waived any such argument (at least

for the sake of resolving the instant Motion).

      With that caveat, the Court will treat Canderm the same way that the parties

(and other district courts) have treated it: as holding that, under Ohio law, a parent

company has an absolute privilege to interfere with a subsidiary’s contract. The

question then becomes whether the Court must follow that holding (assuming it is a

holding) given that no subsequent Sixth Circuit en-banc or United States Supreme

Court decisions have overruled Canderm.



                                           6
 Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 7 of 14 PAGEID #: 2205




         Ohio Financial argues that the Court must follow Canderm for two reasons.

Reason number one: Canderm is a published Sixth Circuit decision constituting that

court’s Erie prediction of how the Ohio Supreme Court would decide the issue. Reason

number two: No intervening Ohio Supreme Court decision speaks directly to the

issue.

         According to Ohio Financial, under the Sixth Circuit’s decision in Rutherford

v. Columbia Gas, 575 F.3d 616 (6th Cir. 2009), the combination of these two points

requires the Court to follow Canderm. Ohio Financial leans especially on this

language from Rutherford:

         Where no controlling state decision exists, the federal court must
         attempt to predict what the state’s highest court would do. In
         performing this ventriloquial function, however, the federal court is
         bound by ordinary principles of stare decisis. Thus, when a panel of this
         Court has rendered a decision interpreting state law, that interpretation
         is binding on district courts in this circuit, and on subsequent panels of
         this Court, unless an intervening decision of the state’s highest court has
         resolved the issue.

Id. at 619 (emphasis added). Because no intervening Ohio Supreme Court decision

has “resolved” whether a parent can ever be liable for tortiously interfering with a

subsidiary’s contract, Ohio Financial argues that Canderm controls.

         The problem with Ohio Financial’s reading of Rutherford, however, is that it is

incomplete. In holding that it was bound by a prior published Sixth Circuit decision,

the Rutherford court did not merely point to the lack of any “intervening decision of

the state’s highest court [that] has resolved the issue.” Id. Instead, earlier in the

decision, the Rutherford court used a slightly different formulation, stating that “a

‘panel cannot’ reconsider a prior published case that interpreted state law, ‘absent an

                                             7
 Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 8 of 14 PAGEID #: 2206




indication by the [state] courts that they would have decided [the prior case]

differently.’” 575 F.3d at 619 (quoting Blaine Constr. Corp. v. Ins. Co. of N. Am., 171

F.3d 343, 350 (6th Cir. 1999)) (emphasis added) (alterations original). Or, as the

Rutherford Court also put it (in yet another part of the decision): a later Sixth Circuit

panel is “bound by” an earlier published Sixth Circuit decision “unless Ohio law has

measurably changed in the meantime.” Id. (quoting Big Lots Stores, Inc. v. Luv N’

Care, Ltd., 302 F. Appx. 423, 427 (6th Cir. 2008)). And in applying those principles to

the case before it, the Rutherford Court noted that Ohio law had not “measurably

changed in the meantime,” id., “[a]s no Ohio court ha[d] … reached a contrary

holding” or “ha[d] suggested” that the prior published Sixth Circuit decision had

“misapplied Ohio law.” Id.

      While the inclusion of these differing formulations in a single case potentially

creates some ambiguity, read together they seem to imply a rule something like the

following: Where an Ohio court (and not necessarily the Ohio Supreme Court) has

either (1) reached a holding contrary to that of an earlier Sixth Circuit decision; or

(2) suggested that the Sixth Circuit decision “misapplied Ohio law,”—a later Sixth

Circuit panel may disregard the earlier panel’s interpretation of state law. And if that

is the case, then it would seem that a district court likewise is able to ignore that

interpretation. After all, a district court is in much “the same position” as a three-

judge-circuit-court panel with respect to earlier circuit-court precedent. United States

v. Bishop, 453 F.3d 30, 31 (1st Cir. 2006).




                                              8
 Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 9 of 14 PAGEID #: 2207




      But the Court notes that it need not rely on what Rutherford arguably only

implies about a later circuit panel (or district court) being allowed to ignore an earlier

circuit panel’s state-law interpretation based on an intervening state appellate court

decision. That is because, after Rutherford, the Sixth Circuit did exactly that. See

Bennett v. MIS Corp., 607 F.3d 1076 (6th Cir. 2010).

      In Bennett, an earlier Sixth Circuit panel, Davis v. Venture One Constr., Inc.,

568 F.3d 570 (6th Cir. 2009), had held that certain Michigan Supreme Court cases

and their progeny were consistent with the notion that “contractual duties do not

limit separately existing common law tort duties.” Bennett, 607 F.3d at 1095 (quoting

Davis, 568 F.3d at 574–76). The Bennett panel (i.e. the later panel) disagreed. Of

course, its disagreement alone would have been insufficient to disregard the Davis

panel’s earlier decision. What gave Bennett license to depart from Davis was an

intervening decision from the state intermediate court. See Carrington v. Cadillac

Asphalt, LLC, No. 289075, 2010 WL 446096 (Mich. Ct. App. Feb. 9, 2010).

      The Carrington Court had expressed its disapproval of Davis, stating that

Davis was inconsistent with Michigan Supreme Court case law. In holding that

Carrington, and not Davis, controlled its decision, the Bennett Court explained that

a later Sixth Circuit panel “may reconsider a previous panel decision interpreting

state law when the state courts have expressly indicated that they disagree with the

previous panel decision and would have decided it differently.” Bennett, 607 F.3d at

1096 (cleaned up) (quoting Hampton v. United States, 191 F.3d 695, 701 (6th Cir.

1999)). That was the case in Bennett, where Carrington “expressly indicated” that



                                            9
 Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 10 of 14 PAGEID #: 2208




Davis had “incorrectl[y]” interpreted Michigan Supreme Court case law. Bennett, 607

F.3d at 1095. And the Bennett court’s own assessment of those Michigan Supreme

Court cases led it to conclude that it was “very unlikely that the Michigan Supreme

Court would disagree with Carrington’s pronouncement that the Davis Panel’s

reasoning [ran] contrary to Michigan law.” Id. at 1096. Thus, “[b]ecause Carrington

provide[d] the [Bennett Court] with a clear indication that Davis would have been

decided differently in the Michigan courts,” the Bennett Court held “there [was]

sufficient evidence to allow [it] to disregard … Davis.” Id. (citing Hampton, 191 F.3d

at 701 and Rutherford, 575 F.3d at 619); see also Lindenberg v. Jackson Nat’l Life Ins.

Co., 912 F.3d 348, 358 (6th Cir. 2018) (holding that a later Sixth Circuit panel could

disregard an earlier Sixth Circuit panel’s published decision where the intermediate

Tennessee appellate courts had disagreed with the earlier Sixth Circuit decision).

      Bennett dooms Ohio Financial’s Motion. Here, as there, a state intermediate

court of appeals decision has “expressly indicated” its disagreement with the earlier

Sixth Circuit decision. 607 F.3d at 1095. More specifically, in Paramount Farms, the

Twelfth District Court of Appeals—in the course of reversing a state trial court that

had relied on Canderm—expressly stated that Canderm did not “settle the issue of

whether, in Ohio, a parent company can interfere with a subsidiary’s contract as a

matter of law.” Paramount Farms, 61 N.E.3d at 709.

      The Twelfth District also explained why it disagreed with Canderm. To start,

the Twelfth District stated that Canderm had supported its holding as to the contours

of Ohio’s tortious interference law by reference to inapposite case law. Paramount



                                          10
 Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 11 of 14 PAGEID #: 2209




Farms, 61 N.E.3d at 709. And what apposite case law the Canderm court did cite

came from New York and not Ohio. Id. More fundamentally, Canderm was

inconsistent with later Ohio Supreme Court case law that “adopt[ed] Section 767 of

the Restatement [(Second) of Torts].” Fred Siegel Co., L.P.A. v. Arter & Hadden, 707

N.E.2d 853, 860 (Ohio 1999). Section 767 provides guidelines for “determining

whether an actor’s interference with a contract was improper or ‘privileged.’”

Paramount Farms, 61 N.E.3d at 710. Under those guidelines, a court should consider:

      (a) the nature of the actor’s conduct, (b) the actor’s motive, (c) the
      interests of the other with which the actor’s conduct interferes, (d) the
      interests sought to be advanced by the actor, (e) the social interests in
      protecting the freedom of action of the actor and the contractual
      interests of the other, (f) the proximity ore remoteness of the actor’s
      conduct to the interference, and (g) the relations between the parties.

Id. (quoting Fred Siegel, 707 N.E.2d at 853).

      Notably, “the relations between the parties” is “but one of several factors

contained in Section 767” that courts should look to in “determining whether an

actor’s interference with a contract was improper or ‘privileged.’” Id. (emphasis

added). And “[t]he parent company/subsidiary relationship falls within the ambit of

the ‘relations between the parties’ factor of Section 767.” Id. at 710–11. According to

Paramount Farms, the comments to Section 767 make clear that all of the factors are

important and “must be weighed against each other and balanced in arriving at a

judgment.” Id. at 710 (quoting RESTATEMENT (SECOND)        OF   TORTS (“Restatement”)

§ 767, comment b.). “The issue is not simply whether the actor is justified in causing

the harm, but rather whether he is justified in causing it in the manner in which he

does cause it.” Id. (quoting Restatement at comment c.). The Paramount Farms Court

                                          11
 Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 12 of 14 PAGEID #: 2210




thus reversed the trial court, which, much like Ohio Financial does here, cited

Canderm in concluding as a matter of law that a parent company cannot be liable for

interfering with a subsidiary’s contract.

      The Paramount Farms Court’s close reading of the Ohio Supreme Court’s case

law “provides persuasive evidence that the [Ohio] courts would have decided

[Canderm] differently,” so “we should accord [Paramount Farms] deference.”

Bennett, 607 F.3d at 1096. Indeed, if anything, Paramount Farms arguably deserves

greater   deference   than   did   the   state-intermediate-appellate-court   decision

(Carrington) at issue in Bennett. That is so for at least two reasons. First, unlike

Carrington, Paramount Farms is a published decision. Cf. Bennett, 607 F.3d at 1096

(explaining why the court was deferring to Carrington “notwithstanding the fact” that

it was unpublished). And, second, the earlier Sixth Circuit panel in Bennett had

already interpreted the relevant state-supreme-court case law. The problem, at least

in Carrington’s view, was that the earlier panel had misinterpreted that law. Here,

however, the Canderm Court did not have a chance to misinterpret Ohio Supreme

Court law on the issue of tortious interference in the parent-subsidiary context. That

is because Canderm was decided roughly five years before the Ohio Supreme Court

even recognized the tort of tortious interference, Kenty v. Transamerica Premium Ins.

Co., 650 N.E.2d 863, 866 (Ohio 1995) (adopting the definition from Section 766 of the

Restatement.), and roughly nine years before the Ohio Supreme Court laid down

guidelines for determining when an actor’s interference is improper. Fred Siegel, 707

N.E.2d at 853 (again, borrowing from the Restatement—specifically, Section 767). It



                                            12
 Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 13 of 14 PAGEID #: 2211




would seem, then, that the earlier Sixth Circuit panel here (Canderm) was at a much

greater disadvantage in attempting to predict Ohio law on this issue than was the

earlier panel in Bennett (Davis) as to the issue there.

      Finally, the Court’s own assessment of the relevant Ohio Supreme Court case

law leads it to “conclude that it is very unlikely that the [Ohio Supreme Court] would

disagree with [Paramount Farms’s] pronouncement that the [Canderm] panel’s

reasoning runs contrary to [Ohio] law.” Bennett, 607 F.3d at 1096. The Court agrees

with Paramount Farms that the relationship between the Defendants here, including

the parent-subsidiary relationship, is but one of many factors the Court would need

to consider under Ohio law before determining whether an actor’s interference was

improper or justified.

      That follows from the Court’s reading of Fred Siegel and, in turn, Section 767

of the Restatement (including comments b and c). It also follows from the Court’s

review of other courts’ decisions that, like the Ohio Supreme Court’s cases, have relied

on Section 767 and, unlike the Ohio Supreme Court’s cases, have directly addressed

the parent-subsidiary issue. It is telling that those courts, citing Section 767, do not

recognize an absolute privilege of a parent corporation to interfere with a subsidiary’s

contracts. They instead agree with Paramount Farms that the parent-subsidiary

relationship is one of many other relevant factors to consider in determining whether

such interference was proper. See, e.g., PSC Info Grp. v. Lason, Inc., 681 F. Supp. 2d

577, 595 (E.D. Pa. 2010) (noting that “[e]ven where a corporate parent has near-total

control over a subsidiary, courts have declined to adopt a per se rule” permitting a



                                          13
 Case: 1:18-cv-00769-DRC Doc #: 74 Filed: 07/20/21 Page: 14 of 14 PAGEID #: 2212




parent to interfere with a subsidiary’s contracts) (citing Nat’l Data Payment Sys. v.

Meridian Bank, 212 F.3d 849, 856 (3d Cir. 2000)); Bandera Master Fund LP v.

Boardwalk Pipeline Partners, LP, No. 2018-0372-JTL, 2019 WL 4927053, at *76 (Ch.

Oct. 7, 2019).

      Thus, this Court, like those courts, would need to consider all of the Section

767 factors in determining whether Ohio Financial improperly interfered with the

other Ohio National Defendants’ contracts—factors that Ohio Financial has ignored

in its Motion for Judgment on the Pleadings (Doc. 69).

                                  CONCLUSION

      For these reasons, the Court DENIES Ohio Financial’s Motion for Judgment

on the Pleadings (Doc. 69).

      SO ORDERED.



July 20, 2021
DATE                                     DOUGLAS R. COLE
                                         UNITED STATES DISTRICT JUDGE




                                         14
